Appeals from D. C. S. D. Miss. The Solicitor General is invited to file a brief in these cases expressing the views of the United States addressing the following issue: “In light of the Mississippi Supreme Court’s holding in Greenville Public School Dist. v. Western Line Consol. School Dist., 575 So. 2d 956 (1990), that Miss. Code Ann. §37-7-103 (1990) supersedes Miss. Code Ann. §37-7-611 (1972) and repeals it by implication, what remedy, if any, can a federal *945court offer for failure to preclear § 47 of the Uniform School Law, 1986 Miss. Gen. Laws, ch. 492, which also purported to repeal §37-7-611?”